J-A07006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE MATTER OF PETITION FOR            :   IN THE SUPERIOR COURT OF
 CHANGE OF NAME OF CERIIS ST              :        PENNSYLVANIA
 MAARTEN                                  :
                                          :
                                          :
 APPEAL OF: CERIIS ST MAARTEN             :
                                          :
                                          :
                                          :   No. 3054 EDA 2018

            Appeal from the Decree Entered September 6, 2018
    In the Court of Common Pleas of Philadelphia County Civil Division at
                           No(s): 1806000509


BEFORE:    OLSON, J., DUBOW, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY OLSON, J.:                     FILED FEBRUARY 07, 2019

      Appellant, formerly known as Ceriis St. Maarten, appeals pro se from

the decree entered on September 6, 2018, granting her petition for change of

name. Upon review, we dismiss the appeal.

      On June 6, 2018, Appellant filed a petition for change of name from

“Ceriis St. Maarten” to “Tara El Nova.”       In that petition, Appellant also

requested that the trial court change the designation of her race, nationality,

and citizenship. On September 11, 2018, the trial court granted Appellant’s

request to change her name, but noted that the name change did not “affect

[sic] any change to [Appellant’s] race, nationality, or citizenship.” Trial Court

Order, 9/11/2018, at *1. This timely appeal resulted.

      On appeal, Appellant contends that the trial court erred by failing to

“correct the status of [her] race, [n]ationality[,] and [c]itizenship[.]”

Appellant’s Brief at 2.

____________________________________
* Former Justice specially assigned to the Superior Court.
J-A07006-19



       Before we may consider the merits of the appeal, we note that “although

this Court is willing to construe liberally materials filed by a pro se litigant, pro

se status generally confers no special benefit upon an appellant. Accordingly,

a pro se litigant must comply with the procedural rules set forth in the

Pennsylvania Rules of the Court.” Commonwealth v. Freeland, 106 A.3d

768, 776 (Pa. Super. 2014) (internal citations omitted).               “Briefs and

reproduced records shall          conform in all    material   respects with     the

requirements of [our] rules [of appellate procedure] as nearly as the

circumstances of the particular case will admit, otherwise they may be

suppressed, and, if the defects are in the brief or reproduced record of the

appellant and are substantial, the appeal or other matter may be quashed or

dismissed.” Pa.R.A.P. 2101.

       In this case, the defects in Appellant’s pro se appellate brief are

substantial and in clear violation of our rules of appellate procedure. Such

deficiencies hamper our ability to effectively review the appeal.         Appellant

fails to present a coherent argument pursuant to Pa.R.A.P. 2119(a). Instead,

she makes bald statements referencing her version of the facts and conclusory

statements that she is entitled relief. Appellant fails to cite any legal authority

or refer to the record. See Pa.R.A.P. 2119(b) and (c). Even if we liberally

construe Appellant’s brief, the utter lack of legal argument1 hampers our

____________________________________________


1  Moreover, Appellant’s bald claim lacks merit. The trial court noted that,
“Pennsylvania state trial courts do not have the power or jurisdiction to change



                                           -2-
J-A07006-19



ability to conduct meaningful review. As such, we dismiss the appeal based

upon the substantial deficiencies of Appellant’s brief.

       Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/7/19




____________________________________________


an individual’s race, nationality, or citizenship.”       Trial Court Opinion,
10/29/2018, at 1. It further stated, “[t]o the extent that an individual’s race,
nationality, or citizenship is even proscribed by law and can be changed under
the law, only the United States courts and administrative agencies would have
the power or jurisdiction to make such changes.” Id., citing Immigration and
Nationality Act, 8 U.S.C. §§ 1101-1178. We discern no error by the trial court.

                                           -3-